Citation Nr: 0731121	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for hemorrhoids, and assigned a 0 percent, 
noncompensable disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the manifestations of his service-
connected hemorrhoids are sufficiently serious as to warrant 
a compensable disability rating.  Under the VA rating 
schedule, mild or moderate hemorrhoids are rated at 0 
percent.  A 10 percent rating is assigned if the hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is assigned if there is persistent bleeding, 
and with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2007).

The veteran had a VA medical examination in October 2003 that 
addressed his hemorrhoids.  In March 2007, he had a travel 
board hearing before the undersigned Acting Veterans Law 
Judge.  He stated that he had experienced "rifts," or 
fissures, in 1980 and again in September 2006.  He stated 
that he had been treated in September 2006 at the VA 
outpatient clinic in Austin, Texas.  The veteran also 
reported that his hemorrhoids had worsened since a VA medical 
examination in October 2003.



As the veteran has reported worsening of his hemorrhoids, the 
Board will remand the case for a new VA medical examination.  
The examination report should include findings that indicate 
the presence or absence of the symptoms considered in the 
criteria for rating hemorrhoids.

The claims file contains records of VA outpatient treatment 
of the veteran at the Austin clinic through December 2006.  
Notes from March and April 2006 address reported rectal 
bleeding and a possible tear, but the treatment notes do not 
show any treatment in September 2006.  To ensure that all 
records have been obtained, on remand, the RO should again 
request records of treatment of the veteran at the Austin 
clinic from 2006 forward.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all records of 
treatment of the veteran at the Austin, 
Texas VA Outpatient Clinic from January 
2006 forward.  All records obtained should 
be associated with the veteran's claims 
file.

2.  The RO should schedule the veteran for 
a VA medical examination to determine the 
current manifestations of his hemorrhoids.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  The examination findings 
should include the size, characteristics, 
and severity of all current hemorrhoids.  
The history of recurrences, of any 
bleeding, and of any fissures should be 
recorded.  The examiner should state 
whether any current hemorrhoids are large, 
thrombotic, or irreducible, and whether 
there is excessive redundant tissue.  If 
persistent bleeding is reported, the 
report should indicate whether there is 
secondary anemia.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains less than 
full granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



